Title: To James Madison from Louis-Marie Turreau de Garambouville, 6 May 1808
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
Baltimore 6. May 1806 1808

J’ai l’honneur de vous addresser copie d’un rapport que vient de me faire Mons. Beaujour, Consul Général de Sa Majesté.
Ce rapport n’a besoin ni de commentaire, ni d’analyse.  J’attends votre réponse, Monsieur, pour instruire mon Gouvernement de ce Cruel Attentat commis contre un de Ses Agens aux Etats-Unis.  Il apprendra de moi également que cet attentat, pour être le plus grave, en égard au caractère de l’Offense, n’est pas le premier qui ait été exercée contre Ses Sujets.  Agréez, Monsieur, l’assurance de ma haute Considération.

Turreau


P. S.  M. de Douzy, Vice-Consul à Newport, brêveté par S. M. & ayant reçu Son exéquatur de Monsieur le Président, fera les fonctions de Consul Général pendant l’absence de Mr. de Beaujour qui était près .


T

